FILED
                             NOT FOR PUBLICATION                              JUL 03 2012

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10574

                Plaintiff - Appellee,             D.C. No. 4:11-cr-01763-DCB

  v.
                                                  MEMORANDUM *
INOEL JEDAMIN RODAS-DE LEON,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                    Philip G. Reinhard, District Judge, Presiding **

                              Submitted June 26, 2012 ***

Before:         SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Inoel Jedamin Rodas-De Leon appeals from the 51-month sentence imposed

following his guilty-plea conviction for reentry after deportation, in violation of 8



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
               Philip G. Reinhard, United States District Judge for the Northern
District of Illinois, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Rodas-De Leon contends that the district court procedurally erred because it

failed to consider all of the 18 U.S.C. § 3553(a) factors and did not consider De

Leon’s request for a downward variance. The district court did not procedurally

err. See United States v. Treadwell, 593 F.3d 990, 1013-14 (9th Cir. 2010). The

record also reflects that the district court did not give undue weight to any of the

section 3553(a) sentencing factors and that, in light of the totality of the

circumstances, the sentence is substantively reasonable. See Gall v. United States,

552 U.S. 38, 51 (2007).

      AFFIRMED.




                                            2                                   11-10574